Citation Nr: 1715930	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board remanded these issues in September 2012 to schedule the Veteran for a Board hearing.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is of record.  Thereafter, in June 2014, the Board remanded the issues on appeal for further development.  That development has been accomplished and the appeal is ready for adjudication.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran's sleep apnea is not related to active military service.

2.  The preponderance of the evidence demonstrates that the Veteran's skin disability is not related to active military service.






CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A skin disability was not incurred in or aggravated during active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the September 2012 and June 2014 remand orders of the Board.  In response to the Board's last remand, a VA examination for sleep apnea was obtained, additional VA treatment records were added to the claims file and the Veteran was invited to submit any additional private treatment records or authorization to obtain such records in support of his claim; the evidence was reconsidered in a September 2014 supplemental statement of the case.  

Thus, the Board finds substantial compliance with the directives of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board may proceed to adjudicate the appeal.  

The Veteran has not been afforded a VA examination in order to determine whether there is a relationship between his skin disability and his service.  Here, however the evidence does not indicate an association between service and the Veteran's disability such that an examination is indicated.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, the Veteran was asked to provide additional evidence which might have indicated such a relationship, however no such evidence was provided.

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372  (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service neither sleep apnea nor actinic keratosis is amongst the enumerated diseases.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

If a Veteran was exposed to an herbicide agent during active service, the following diseases (non-exhaustive list) shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) . . . . 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

Sleep Apnea

The Veteran contends that his sleep apnea is related to his service.  

Service treatment records are silent as to any complaints of or treatment for sleep apnea or sleeping trouble.  Specifically, the Veteran's December 1969 report of medical examination for separation from service notes no lung, chest or upper respiratory abnormalities.  The Veteran is shown to have reported in his December 1969 report of medical history that he had no frequent trouble sleeping or shortness of breath.

The Veteran's claims file includes a January 2010 Agent Orange examination during which the Veteran's wife stated that the Veteran snoring was so bad that she had moved to another room.  She was shown to report that this had been going on for approximately 10 years (the Veteran's wife later stated that when she was first interviewed by a doctor she stated that the Veteran had snored for at least ten years, as opposed to a total of ten years).  A July 2010 VA medical center treatment record noted that the Veteran underwent a sleep study which confirmed a finding of sleep apnea.  

The Veteran contends in statements in support of his claim and during his February 2013 Board hearing that he snored during service and ever since.  The Veteran's wife testified that the Veteran snored when he returned from service and that she probably noticed his symptoms in the early seventies or mid-seventies.  

In a January 2013 lay statement of the Veteran's wife, C.W., she states that her husband had snored for a very long time.  She stated that the Veteran had been snoring since at least the early or mid-1970s and that his snoring seemed to get louder over time.  She explained that she married the Veteran a year before he went to Vietnam and at that time she did not notice his snoring.  In a January 2013 statement, the Veteran's daughter stated that she recalled that in 1978 her father snored so loud at times that she could not sleep.  She recalled additional incidents of increasingly loud snoring.  She stated that she was 42 years old and that throughout her life she remembered her father's snoring.

The Veteran was afforded a VA examination in order to determine the etiology of his sleep apnea in September 2014.  At his examination, the Veteran stated that he snored very loudly during service.  The examiner noted there was no documentation of snoring, apneic episodes or daytime somnolence in service treatment records.  The examiner noted that on direct questioning of the Veteran's wife, her best recollection was that the Veteran had worsening snoring with periods of gasping during the night beginning in the 1980s.  It was noted that medically the Veteran's symptoms were first documented as questionable sleep apnea in March 2009.  

Following a review of the Veteran's claims file and examination of the Veteran, the examiner concluded that it was less likely than not that the Veteran's sleep apnea was related to his service.  The examiner explained that according to the Veteran, his wife and daughter, the Veteran snored during active service.  He further stated that according to the Veteran's wife's best estimate, his gasping and difficulty breathing did not start until the 1980s and sleep apnea was not discussed with a physician until 2009.  The examiner stated that further the Veteran had no morbidities which would likely occur with longstanding unrelated sleep apnea over a period of 40 years.  The examiner stated that it was less likely than not that snoring during service was related to sleep apnea and more likely that sleep apnea developed in the 2000s or a decade earlier.  

The evidence of record is against a finding that the Veteran's sleep apnea is causally related to active service.

Initially, incurrence of sleep apnea is not shown during service.  The Veteran's service treatment records are negative for any complaints of, or treatment for sleep apnea or sleep problems.  

The Board is cognizant of the Veteran's assertion that he snored in service and the statements of the Veteran's wife and daughter stating that the Veteran snored upon returning from service.  However, while the Veteran and his family are competent to report such lay observations as noticing his snoring, they are not shown to have the medical expertise to diagnose such snoring as the result of sleep apnea.  Therefore, competent medical evidence is required.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Regrettably, the competent medical evidence weighs against the Veteran's claim.  Here, the Veteran's VA examiner is shown to have found that it is less likely than not that the Veteran's sleep apnea was incurred in service given the nature of his reported symptoms, his service treatment records, post-service treatment records and physical examination of the Veteran.  In so finding, the examiner noted that the Veteran might have shown a co-morbidity following 40 years of sleep apnea which was not demonstrated.  Further, the examiner noted that the Veteran's symptoms when described by his wife demonstrated that apneas began sometime after the Veteran's service, as opposed to his snoring alone.  As the VA examiner is shown to have the medical expertise to provide a competent medical opinion as to the etiology of the Veteran's symptoms when considered with the Veteran and his family's lay opinion, the opinion of the examiner is afforded more probative weight.

The Veteran is shown to have a current disability.  Regrettably, here while snoring may be established, sleep apnea is not shown during service and the competent medical evidence is against a finding of a relationship between the Veteran's service and his current disability.  

As the evidence against the Veteran's claim outweighs that in favor of the claim, service connection for sleep apnea is not warranted.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disease

The Veteran contends that he has a skin disease as a result of exposure to herbicides in service.

Service treatment records are silent as to any complaints of or treatment for a skin disease.  Specifically, the Veteran's December 1969 report of medical examination for separation from service notes skin abnormalities.  The Veteran is shown to have reported in his December 1969 report of medical history that he had no skin problems.

The claims file includes a February 2007 dermatology consultation note in which the Veteran reported red scaly areas on his face for many years and was concerned this could be related to skin cancer.  Following examination, the Veteran was diagnosed with actinic keratosis.

A January 2010 Agent Orange examination noted that the Veteran had actinic keratosis on the sun-exposed skin especially the face and forehead.  Later treatment records additionally provide diagnosis of actinic keratosis.  

In a statement in support of his claim dated in February 2011, the Veteran stated that he first started having skin problems on his face in the early 1980s when he saw a dermatologist to freeze off lesions.  The Veteran indicated that he did not believe his condition was related to sun exposure, noting that while he worked in construction, he always worked inside the structures he was working on.  The Veteran reported that he felt the only explanation for his skin problems was exposure to Agent Orange.

The Veteran testified before the Board in January 2013 that he began to notice a skin condition around 1985 and that he believed that this was due to herbicide exposure.  The Veteran did not recall having a skin problem in service.

Initially, the evidence does not show and the Veteran does not contend that he had a skin disability during service or since service.  Instead he asserts a relationship between his current skin disability, diagnosed as actinic keratosis, and presumed exposure to herbicides.  

The Board finds that service connection is not warranted for a skin condition.  First, while chloracne may be presumed to be due to service, the Veteran's current skin condition, actinic keratosis, is not a presumed disability for purpose of service connection due to Agent Orange exposure.  Under 38 C.F.R. § 3.309, chloracne or other acneform diseases consistent with chloracne are presumed to have been caused by Agent Orange exposure.  However, the Veteran's diagnosed disability is not demonstrated to be or be related to chloracne.  As such presumed service connection as due to Agent Orange exposure is not warranted in this case.

Service connection is not established on a direct basis.  No symptoms are shown in service or for over a decade thereafter, the evidence includes no medical findings of any connection between the Veteran's skin disability and service and the Veteran is not shown to have the medical expertise to determine a relationship between his skin disability and service.  

In summary, the evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a skin disability to include as due to exposure to herbicides is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


